2 and Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 9/30/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,8-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Cecur (9,470,116) in view of Jahr (6,318,318).
Regarding claims 1,15: Cecur discloses an actuation transmission apparatus or a method for actuating a latching arrangement for latching and unlatching a first body and a second body of a switchable valve train component of an internal combustion engine (figure 6b), the latching arrangement (84,96,98) being biased from an unlatched position (figure 6b)  where the first body (8) and the second body (10) are unlatched towards a latched 
Cecur fails to disclose the biasing device arrangement configured to cause the contacting element to actuate the latching arrangement to the unlatched position.
However, Jahr teaches pulling the latching element and pushing the latching element are two alternative choices (figures 3,4).
It would have been obvious to one having an ordinary skill in the art to modify the system of Cecur by providing the arrangement of pulling configuration as taught by Jahr by reversing the actuation mechanism for such would be one of the two finite choices available as taught by Jahr.
Regarding claim 2: Cecur discloses the biasing device comprises a coil spring arranged around the shaft (98,96).
Regarding claim 6: Cecur as modified above discloses the claimed invention as recited above and Cecur further discloses actuation source rotates the shaft (94).

Regarding claim 10: Cecur as modified above discloses the claimed invention as recited above and Cecur further discloses the switchable rocker arm comprises an inner body (40) and an outer body (62) wherein the latching arrangement comprises a latch pin  (80) moveable between a latched position in which the inner body and the outer body are latched together  (figure 7) and an unlatched position in which the inner body and the outer body are unlatched so that the inner body and the outer boday are moveable relative one another (figure 6); and where in Jahr teaches the latch pin is biased to the latched position as alternative choice as recited above (figure 4; numeral 136).
Regarding claims 11,12: Cecur as modified above discloses the claimed invention as recited above and Jahr further discloses a biasing element configured to bias the latch pin towards the latched position (136)  and a force on the latch pin directed away from the inner body and outer body (pulling the latch) (figure 4).
Regarding claim 13: Cecur discloses the latch pin (80) comprises a lateral pin (88) configured to contact the contacting element (98)
Regarding claim 14: Cecur discloses the actuation source comprises an external rotary actuator (94).


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Diggs (5,653,198) in view of Jahr (6,318,318).
Regarding claims 1,15: Diggs discloses an actuation transmission apparatus or a method for actuating a latching arrangement for latching and unlatching a first body and a second body of a switchable valve train component of an internal combustion engine (figure 5), the latching arrangement (100) being biased from an unlatched position (figure 4)  where the first body (36) and the second body (15) are unlatched towards a latched position where the latching arrangement latches the first body and the second body together (figure 3), the actuation transmission apparatus comprising: a shaft (108)  rotatable by an actuation source (102); a contacting element (110) configured to contact the latching arrangement (78); and a biasing device (114) configured to bias the contacting element rotationally with respect to the shaft; wherein, in use, the biasing device is configured to become biased by the shaft when the actuation source rotates the shaft when the actuation source attempts to actuate the latching arrangement to the latched position (figure 5).
Diggs fails to disclose the biasing device arrangement configured to cause the contacting element to actuate the latching arrangement to the unlatched position.
However, Jahr teaches pulling the latching element and pushing the latching element are two alternative choices (figures 3,4).

Regarding claim 2: Diggs discloses the biasing device comprises a coil spring arranged around the shaft (114).
Regarding claim 3: Diggs discloses the actuation transmission apparatus comprises a pre-load element to transfer a torque from the shaft to the coil spring (figure 6, numeral 114).
Regarding claim 4: Diggs discloses a first end of the coil spring contacts a protrusion of the preload element and a second end of the coil spring contacts the contacting element to bias the contacting element rotationally with respect to the shaft (figure 6).
Regarding claim 5: Diggs discloses the contacting element extends radially from the shaft (110).
Regarding claim 6: Diggs as modified above discloses the claimed invention as recited above and Diggs further discloses actuation source rotates the shaft (102).
Regarding claim 7: Diggs discloses a plurality of the contacting elements (110) configured to contact a respective plurality of the latching arrangements (88) of a 
Regarding claims 8,9: Diggs as modified above discloses the claimed invention as recited above and Diggs further discloses a valve train assembly of an internal combustion engine and switchable rocker arm (figure 3).
Regarding claim 10: Diggs as modified above discloses the claimed invention as recited above and Diggs further discloses the switchable rocker arm comprises an inner body (36) and an outer body (15) wherein the latching arrangement comprises a latch pin  (78) moveable between a latched position in which the inner body and the outer body are latched together  (figure 3) and an aunlatched position in which the inner body and the outer body are unlatched so that the inner body and the outer boday are moveable relative one another (figure 4; and where in Jahr teaches the latch pin is biased to the latched position as alternative choice as recited above (figure 4; numeral 136).
Regarding claims 11,12: Diggs as modified above discloses the claimed invention as recited above and Jahr further discloses a biasing element configured to bias the latch pin towards the latched position (136)  and a force on the latch pin directed away from the inner body and outer body (pulling the latch) (figure 4).
Regarding claim 13: Diggs discloses the latch pin (78) comprises a lateral pin (88) configured to contact the contacting element (110)
Regarding claim 14: Diggs discloses the actuation source comprises an external rotary actuator (100).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZELALEM ESHETE/           Primary Examiner, Art Unit 3746